DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening After Appeal Brief
In view of the Appeal Brief filed on 6/21/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/NICHOLAS J. WEISS/            Supervisory Patent Examiner, Art Unit 3781                             
                                                                                                                                                               
Response to Arguments
Applicant’s arguments, filed 6/21/2022, with respect to the rejection(s) of claim(s) 15, 17, and 35 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Franke (US 9700079) by citing a different portion of the reference.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-16, 18, 20-21, 30-33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franke et al. (US 9,700,079).
Re Claim 15, Franke discloses clothing bottoms (pant 10) configured to be worn on a lower portion of a user, the clothing bottoms comprising:
an exterior portion (garment shell 64) comprising:
a crotch region (26),
a first leg region (one of the hanging legs 23) coupled to the crotch region and configured to receive a first leg of the user (through one of the leg openings 52), and
a second leg region (the other of the hanging legs 23) coupled to the crotch region and configured to receive a second leg of the user (through another of the leg openings 52); and
an interior portion (absorbent structure 60) coupled to the exterior portion and disposed within the crotch region of the exterior portion, the interior portion configured to receive a crotch portion of the user therein and retain liquids therein when the clothing bottoms is worn by the user, the interior portion (note the interior portion can be selected from a wide range of absorbent articles known in the art, see Col. 11 lines 10-14 & 28-52, such as those disclosed in incorporated reference WO 02/49565) comprising:
a first layer (body side liner 42, page 12 lines 17-20 of WO 02/49565) configured to contact the user, the first layer comprising a first absorbent material (page 12 lines 28-29 says “the body side liner 42 can be less hydrophilic than the absorbent pad 20, to present a relatively dry surface to the wearer,” implying that there is at least some liquid absorbency in the first layer),
a second layer (absorbent pad 20 of WO 02/49565) disposed between the first layer and the exterior portion, the second layer comprising a second absorbent material (e.g., page 8 lines 9-12), and
a third layer (outer cover 44 of WO 02/49565) disposed between the second layer and the exterior portion, the third layer comprising an impermeable material (page 13 lines 13-16),
wherein the clothing bottoms are washable and reusable (Col. 9 lines 47-51 and Col. 11 lines 57-60, where the absorbent structure 60 may be permanently attached to the garment shell 64 and the garment shell 64 “can be either disposable or durable,” implying in the embodiment where the clothing bottoms are durable, both the exterior and interior portions are washable so that they can be reused even after soiling).
Re Claim 16, Franke also disclose that the interior portion is configured to retain a multiple of its weight in liquid (Col. 9 lines 60-62 where “superabsorbent material” is well understood in the art to be capable of absorbing many times its own weight in liquid, also in WO 02/49565 page 8 lines 9-13).
Re Claim 18, Franke also discloses a waistband attaching the interior portion to the exterior portion, and wherein the first layer extends from the waistband to a bottom of the interior portion (see e.g., Figs. 1A, 2A, 2B).
Re Claim 20, Franke also discloses that the interior portion surrounds an entire inner circumference of the exterior portion (see Fig. 2B and Col. 11 lines 28-40).
Re Claim 21, Franke also discloses that the interior portion defines a first leg hole and a second leg hole (Fig. 2B).
Re Claim 30, Franke also discloses that the interior portion includes leg holes that continuously circumscribe a user’s legs (Col. 11 lines 28-29 where “pant-like garment insert” means that there are leg holes).
Re Claim 31, Franke also discloses that the first layer (42) extends from a waistband and around leg holes of the interior portion (see WO 02/49565 Fig. 2, the edges of bodyside liner 42 form at least a portion of each leg hole).
Re Claim 32, Franke also discloses that the second layer (20) only extends along a portion of the first layer (WO 02/49565 Fig. 2).
Re Claim 33, Franke also discloses that the third layer (44) extends from the waistband and around the leg holes of the interior portion (WO 02/49565 Fig. 2, the edges of outer cover 44 form at least a portion of each leg hole).
Re Claim 35, Franke also implies that the crotch region lacks seams (Figs. 4 & 5 where it is shown that a continuous web 100 is provided with elastic strips 106, where the elastic strips contract the crotch region, thus it can be derived from the figures that there are no seams made in the crotch region of the clothing bottoms since the entire garment shell is formed from one continuous integral web).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Franke.
Re Claim 17, Franke teaches the invention of claim 15 but does not explicitly disclose that the clothing bottoms lack wicking fabric.  Examiner notes that dictionary definition for “wicking” is “acting to absorb or draw off liquid by capillary action.”  Franke and incorporated reference WO 02/49565 do not disclose that any of materials used are capable of drawing off liquid by capillary action, e.g., topsheet in WO 02/49565 is disclosed to be lightly hydrophilic and garment shell 64 of Franke is absorbent.  One skilled in the art can reason that the disclosed materials in the references are not limited to ones that exhibit “wicking” characteristics and would likely come across many non-wicking materials that are suitable for the hydrophilic and absorbent functions needed by the exterior and interior portions of the clothing bottoms.
Re Claim 28, Franke teaches the invention of claim 15 but does not disclose that the first and second leg regions are pant-length.  However, mere changes to a dimension in the length of a pant leg requires only routine skills in the art (MPEP 2144.04).  In this case, it may be desirable to making the pant leg longer such that it is pant-length for providing warmth to a user (e.g., for use in winter).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Franke in view of Crowther (US 2003/0135185).
Re Claim 19, Franke discloses the invention of claim 18 and also discloses that the second layer extends from a position disposed apart from the waistband to the bottom of the interior portion (see Fig. 2 of WO 02/49565 where at least one longitudinal end of absorbent pad 20 is disposed far from a waist edge of the article) but does not teach that the position is a seam.  Crowther discloses absorbent articles similar to that used in Franke and shown in WO 02/49565, where absorbent core (28) of the article is surrounded by seams (150, see Fig. 2 and [0085]) formed between the skin-contacting topsheet (24) and liquid impermeable back sheet (26), and the seams are disposed apart from the waist edges of the article (Fig. 2).  It would have been obvious to one skilled in the art at the time of filing to modify Franke with the construction taught in Crowther, because doing so would reduce the amount of adhesive used in the article while still confining the absorbent core to an area where body exudates would be discharged.
Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Franke in view of Branch (US 4,813,950).
Re Claim 22, Franke substantially discloses the invention of claim 21 but does not teach that the first leg hole and the second leg hole are defined by finishing seams.  Branch discloses a pair of underwear (Fig. 1), which looks similar to the interior portion of Franke and is also designed to be worn such that it covers a crotch portion of a user, wherein the underwear comprises leg holes (leg openings 10 & 11) that are defined by finishing seams (Figs. 1 & 2, where lace trim 13, elastic band 3, plastic film 8 and outer layer 5 are joined by stitches 12).  It would have been obvious to one skilled in the art at the time of filing to modify Franke with finishing leg hole seams like the ones shown in Branch to provide edges around the leg holes that would not fray easily.
Re Claims 23-25, Franke substantially discloses the invention of claim 15 and also discloses an interior portion that have containment flaps (62) around the leg holes to provide liquid barrier around the leg holes (Col. 11 lines 15-17), but Franke does not teach that the interior portion includes two circular seams or that the seams comprise elastic bands.  Branch discloses a pair of underwear with two circular seams around the leg holes (see Fig. 1), wherein the seams comprise elastic bands (3, Fig. 2).  It would have been obvious to one skilled in the art at the time of filing to substitute Franke’s containment flaps with circular seams from Branch to provide a comfortable edge that also functions as a liquid seal around the legs.
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Franke and Branch as applied to claim 23 above, and further in view of Marenda (US 5,528,775).
Re Claims 26-27, Franke substantially discloses the invention of claim 23 but does not teach that the two circular seams comprise nylon and spandex or that they comprise around 70% nylon and around 30% spandex.  Marenda discloses a pair of underwear (garment 10) to be worn around a crotch portion of a user, the underwear being analogous to the interior portion of Franke and to the article of Branch.  The Marenda underwear has leg holes (36) that are formed from the materials that make up the underwear, and the material comprises nylon and spandex, more specifically 79% nylon and 21% spandex (Col. 4 lines 11-22).  While the percentages of nylon and spandex are not the same as claimed, it is noted that Marenda also discloses using materials with other percentages of nylon to spandex ratio, thus establishing that Marenda recognizes that one may select a fabric formed from different percentages of nylon and spandex and still achieve the desired feel and fit (Col. 4 lines 11-26). Therefore Marenda has established that the percentages of spandex and nylon in the fabric are result-effective and it would be obvious to experiment with fabrics having varying amounts of spandex to find one that enables article to function as intended (MPEP 2144.05).  It would have been obvious to one skilled in the art at the time of filing to modify Franke and Branch further with the materials suggested by Marenda to provide edges around the leg holes that would provide a comfortable fit.
Claims 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Franke in view of McGilloway (US 2018/0256419).
Re Claims 29 and 34, Franke discloses the invention of claim 15 and claim 33, Franke also discloses that the second absorbent material comprises a material different than bamboo fabric (see incorporated reference WO 02/49565 page 8 lines 9-13).  However, Franke does not disclose that the first absorbent material comprises bamboo fabric.  McGilloway discloses an absorbent article analogous to the interior portion of Franke, wherein the absorbent article comprises a liquid permeable interior surface material (8) that comprises bamboo fabric ([0034]).  It would have been obvious to one skilled in the art at the time of filing to modify Franke with the material taught by McGilloway since the selection of a material suitable for its intended use (as a permeable skin contacting layer in an absorbent article) establishes prima facie case of obviousness (MPEP 2144.07).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11,395,774, US 2015/0157513, US 2013/0281958, and US 2004/0230175 each discloses undergarments that appear like regular underwear but are designed for use by persons during menstruation or those having mild incontinence.
US 7,875,014, US 2004/0116881, US 6,168,585, US 6,978,971, and US 5,876,394 each discloses a garment that has an article-within-an-article structure, e.g., a diaper inside a skirt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408) 918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        7 September 2022